Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffery Brosemer on 6/10/2022.

The application has been amended as follows: 
1. A method of monitoring civil infrastructure using distributed fiber optic sensing (DFOS) / distributed acoustic sensing (DAS), the method comprising: 
providing a length of optical fiber, at least a portion of which is positioned in physical contact with the civil infrastructure; and 
providing a distributed optical fiber sensing — distributed acoustic sensing interrogator in optical communication with the length of optical fiber; 
providing an external acoustic transducer/vibration source positioned on the infrastructure and operating the transducer[[infrastructure; 
operating the DFOS-DAS to detect / determine vibration(s) induced into the optical fiber by the vibrating infrastructure; and 
determining, from the detected vibration(s), a natural vibrational frequency of the infrastructure.

2. The method of claim 1 wherein the external transducer is driven by a substantially sinusoidal signal wave.

3. The method of claim 1 wherein the external transducer is driven by a normalized sweep function such that for every frequency an amplitude is the same.

4. The method of claim 2 wherein the external transducer produces acoustic vibrational frequencies from fmin up to fmax in a time duration of tsweep.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0072234 A1 Zhu et al. (herein “Zhu”).
Regarding claim 1, Zhu discloses in Fig. 31, a method of monitoring civil infrastructure using distributed fiber optic sensing (DFOS) / distributed acoustic sensing (DAS), the method comprising: providing a length of optical fiber (113, para [0064]), at least a portion of which is positioned in physical contact with the civil infrastructure (1600); and providing a distributed optical fiber sensing — distributed acoustic sensing interrogator (103) in optical communication with the length of optical fiber (113); providing an external acoustic transducer/vibration source (1580) positioned on the infrastructure and operating the transducer over a vibrational range of frequencies such that vibrations are generated in the infrastructure; operating the DFOS-DAS (123) to detect / determine vibration(s) induced into the optical fiber by the vibrating infrastructure; and determining, from the detected vibration(s), a natural vibrational frequency of the infrastructure (paras [0054, 0055, 0065, 0228]).
Regarding claim 2, Zhu discloses the external transducer is driven by a substantially sinusoidal signal wave (para [0267]).
Regarding claim 3, Zhu discloses the external transducer is driven by a normalized sweep function such that for every frequency an amplitude is the same (paras [0310-0314]).
Regarding claim 4, Zhu discloses the external transducer is driven by a normalized sweep function such that for every frequency an amplitude is the same (paras [0015, 0064, 0178]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883